--------------------------------------------------------------------------------

Exhibit 10.39

 
Execution Copy
 
 
AMENDING AGREEMENT
 
THIS AMENDING AGREEMENT is made and entered into as of December 19,  2007 by and
among (i) OccuLogix, Inc. (the “Parent”), a Delaware corporation, (ii) Solx,
Inc. (the “Company”), a Delaware corporation, and (iii) Peter M. Adams, acting
for and on behalf of the Stockholder Representative Committee referred to in the
Merger Agreement (defined below).
 
WHEREAS, the Parent, OccuLogix Mergeco, Inc., the Company and Doug P. Adams,
John Sullivan and Peter M. Adams, acting, in each case, in his capacity as a
member of the Stockholder Representative Committee, referred to therein, entered
into an Agreement and Plan of Merger dated as of August 1, 2006;
 
WHEREAS, such Agreement and Plan of Merger dated as of August 1, 2006 was
amended subsequently;
 
WHEREAS, such Agreement and Plan of Merger, dated as of August 1, 2006, as
amended, is referred to hereinafter as the “Merger Agreement”;
 
WHEREAS, at the Effective Time (defined below), OccuLogix Mergeco, Inc. merged
with and into Solx, Inc., following which time the Company continued as the
surviving corporation;
 
WHEREAS, the Parent proposes to sell to Solx Acquisition, Inc. (“Acquireco”), a
Delaware corporation owned or controlled by Doug P. Adams, all of the issued and
outstanding shares of the capital stock of the Company for, among other things,
the assumption by Acquireco of certain of the Parent’s liabilities incurred in
connection with, or otherwise relating, to the Company’s business, including the
Parent’s obligation, under Section 1.7(b) of the Merger Agreement and as
evidenced by the Secured Promissory Note (defined below), to pay $5,000,000 from
the Holdback Amount (defined below) to the Participating Rights Holders (defined
below) on September 1, 2008 (the “Outstanding Payment Obligation”);
 
WHEREAS, Section 10.5 of the Merger Agreement provides, in part, that the Parent
may assign all of its rights and obligations thereunder to a person that
acquires all of the capital stock, or substantially all of the assets, of the
Company or any division or business unit of the Parent responsible for the
business of the Company (provided that, in the event of such an assignment, the
amount of the Holdback Amount theretofore unpaid, less the amount of the
Indemnity Holdback Amount (defined below) permitted to be withheld pursuant to
Section 1.7(b), if any, shall be paid immediately to the Participating Rights
Holders and allocated among them in accordance with Section 2.1, and provided,
further, that such person assumes the Merger Agreement, in writing, and agrees
to be bound by and to comply with all of the terms and conditions thereof);
 

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the parties hereto acknowledge that, without such assumption of the
Outstanding Payment Obligation by Acquireco, it is unlikely that the Outstanding
Payment Obligation would be paid by the Parent to the Participating Rights
Holders;
 
WHEREAS, the parties hereto do not wish the assignment of the Outstanding
Payment Obligation by the Parent to Acquireco, and the assumption thereof by
Acquireco, to cause any amount owing to the Participating Rights Holders under
the Merger Agreement to become due and payable immediately;
 
WHEREAS, the Parent executed and delivered a Secured Promissory Note, dated
September 1, 2006 and in the aggregate principal amount of $13,000,000, to the
Stockholder Representative Committee (the “Secured Promissory Note”) in order to
evidence the Parent’s obligation to pay the Holdback Amount pursuant to the
Merger Agreement, including, among other obligations, the Outstanding Payment
Obligation and the FDA Milestone Payment;
 
WHEREAS, Peter M. Adams has been duly designated, pursuant to Section 2.5(a) of
the Merger Agreement, the single member representative of the Stockholder
Representative Committee upon whose instruction the Parent and the Company are
entitled to rely without investigation or inquiry (the “Single Member
Representative”);
 
WHEREAS, pursuant to Section 2.5(b) of the Merger Agreement, the Stockholder
Representative Committee has the authority to execute and deliver this Amending
Agreement for and on behalf of the Participating Rights Holders;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Parent, the Company and Peter M. Adams, acting in his capacity as the Single
Member Representative for and on behalf of the Stockholder Representative
Committee, hereby agree as follows:
 

 
- 2 -

--------------------------------------------------------------------------------

 
 
1.
Capitalized terms used in this Amending Agreement but not otherwise defined
herein have the respective meanings attributed to such terms in the Merger
Agreement.

 
2.
Section 10.5 of the Merger Agreement is hereby amended by deleting the following
words from the second sentence thereof:

 
(provided that, in the event of such an assignment, the amount of the Holdback
Amount theretofore unpaid, less the amount of the Indemnity Holdback Amount
permitted to be withheld pursuant to Section 1.7(b), if any, shall be paid
immediately to the Participating Rights Holders and allocated among them in
accordance with Section 2.1, and provided, further, that such person assumes
this Agreement, in writing, and agrees to be bound by and to comply with all of
the terms and conditions hereof).
 
3.
The parties hereto acknowledge and agree that the FDA Milestone will not be met
and that, accordingly, the FDA Milestone Payment will never become due and
payable.

 
4.
Peter M. Adams, in his capacity as the Single Member Representative acting for
and on behalf of the Stockholder Representative Committee, hereby acknowledges
and confirms:  (i) the agreement of the Stockholder Representative Committee to
the assignment by the Parent to Acquireco, and the assumption by Acquireco, of
all of the outstanding obligations and liabilities of the Parent under the
Secured Promissory Note, including, without limitation, the Outstanding Payment
Obligation; and (b) the full and final release and discharge, by the Stockholder
Representative Committee, of the Parent and its affiliates and subsidiaries, and
their respective officers, directors, shareholders, agents, servants,
representatives, successors, heirs and assigns, from the Outstanding Payment
Obligation and from any and all claims, demands, obligations, suits and causes
of action, of any nature whatsoever, whether known or unknown, which the
Stockholder Representative Committee or any of the Participating Rights Holders
ever had, now has or might have in the future in connection with, or as a result
of or otherwise arising from, any or all of the outstanding obligations and
liabilities of the Parent under the Secured Promissory Note, including, without
limitation, the Outstanding Payment Obligation.


 
- 3 -

--------------------------------------------------------------------------------

 
 
5.
The Merger Agreement remains in full force and effect, unamended, other than as
amended by this Amending Agreement.

 
6.
This Amending Agreement may be executed and delivered (including by facsimile
transmission and e-mail communication) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

 
7.
This Amending Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware applicable to contracts executed and performed
in that state.

 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


 
- 4 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parent, the Company and Peter M. Adams, acting in his
capacity as the Single Member Representative for and on behalf of the
Stockholder Representative Committee, have duly executed this Amending Agreement
as an instrument under seal as of the date first above written.
 
 

 
Occulogix, Inc.
         
By:
“Elias Vamvakas”
 
Name:
Elias Vamvakas
 
Title:
Chief Executive Officer          
Solx, Inc.
           
By:
“Douglas P. Adams”
 
Name:
Douglas P. Adam
 
Title:
President
             
Single Member Representative, Acting for and on behalf of the Stockholder
Representative Committee
         
“Peter M. Adams”
 
Peter M. Adams

 
 
-5-

--------------------------------------------------------------------------------